To quash a capias and. to discharge relator.
Order to show cause denied June 13, 1893.
Relator was taken on a capias, and gave a bond to the sheriff. Relator afterwards moved to quash the writ, on the ground that no indorsement of bail wTas made upon said writ, either before petitioner was arrested or afterwards, and further that the relations between relator and plaintiff were not of attorney and cliént, but that relator collected the moneys under a contract 'between himself and the collection agency, and that Sec. 7302 of How. Stat. had no application to such a case.